Citation Nr: 0828098	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  97-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
schizoaffective disorder prior to March 19, 2002.  

2.  Entitlement to an effective date earlier than June 22, 
2004, for a grant of a total disability rating for 
compensation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1975.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time the Board 
granted entitlement to a 100 percent schedular evaluation for 
a schizoaffective disorder on and after June 22, 2004, and 
remanded the question of the veteran's entitlement to a 
rating in excess of 50 percent prior to June 22, 2004, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct certain procedural and 
evidentiary development.  Following the completion of the 
requested actions, the case has been returned to the Board 
for further review.  

Notice is taken that, while the case remained in remand 
status, the RO in Huntington, West Virginia, on behalf of the 
AMC determined by way of a rating decision of March 2008 that 
the effective date for assignment of the 100 percent 
schedular evaluation for a schizoaffective disorder was March 
19, 2002.  On the basis of that action, the Board has herein 
modified the issue on appeal to that of whether a rating in 
excess of 50 percent is for assignment for the disorder in 
question prior to March 19, 2002.  

The record reflects that the Resource Unit of the AMC in 
September 2005 found the veteran entitled to a total 
disability rating for compensation based on individual 
unemployability (TDIU) as of June 22, 2004.  Received by RO 
in December 2005 was the veteran's notice of disagreement 
with the effective date for his TDIU entitlement.  No 
statement of the case is thereafter shown to have been issued 
by the RO as to that matter, and, pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), such matter is 
addressed in the REMAND portion of this document that 
follows.  Such REMAND is to the RO via the AMC.  




FINDINGS OF FACT

1.  For the period prior to March 19, 2002, the veteran's 
schizoaffective disorder was productive of social and 
industrial impairment, but not more than a considerable 
impairment of social and industrial adaptability or more than 
an social and industrial impairment with reduced reliability 
and productivity levels and such symptoms as a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  There is no showing that the veteran's schizoaffective 
disorder was productive of a marked interference with 
employment or necessitated frequent periods of hospital care 
during the period prior to March 19, 2002.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for a schizoaffective disorder prior to March 19, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 4.132, 
Diagnostic Code 9203 (prior to November 7, 1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Codes 9203, 9211 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in March 2006, and on one or more prior occasions, in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and it is 
of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of March 2002, December 2004, and 
December 2006.  While no longer required, the appellant was 
also notified that he should submit all pertinent evidence in 
his possession and he was duly advised of the Court's holding 
in Dingess/Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, including that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision, in 
contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating: 
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

In terms of the Vazquez-Flores requirements, the record 
reflects that the RO and AMC have directly advised the 
veteran of the rating criteria for the evaluation of his 
service-connected schizoaffective disorder.  The veteran has 
acknowledged his receipt of this information and the 
allegations he advances are reflective of the applicable 
rating criteria.  

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the RO in March 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  There is otherwise no 
showing that more timely VCAA notice would not have operated 
to alter the outcome of the issues herein presented for 
review.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of multiple VA medical 
examinations and records developed by the Social Security 
Administration.  Findings from those VA medical evaluations 
are sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorder 
in question and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of the claim without further remand as 
to that matter.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased- rating claims for applying 
staged ratings.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Service connection for paranoid schizophrenia was established 
by a rating decision entered in January 1977, at which time a 
50 percent evaluation was assigned under DC 9203.  By 
subsequent rating action, the disability at issue was 
recharacterized initially as a schizophrenic reaction and 
then as a schizoaffective disorder, with varying ratings be 
assigned ranging from 10 to 100 percent.  For the period 
prior to March 19, 2002, a 50 percent schedular evaluation 
has remained in effect and this appeal stems from the 
veteran's claim for a rating in excess of 50 percent for such 
period.  

Notice is taken that the criteria for the evaluation of 
psychiatric disorders were amended during the course of the 
instant appeal, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996).  Because of this fact, the question 
arises as to which set of rating criteria applies.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version 
most favorable to the claimant be applied when there has been 
a change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects. If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

Prior to November 7, 1996, a psychotic disorder was evaluated 
as 100 percent disabling where the active psychotic 
manifestations were of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Codes 9201-
9210 (effective prior to November 7, 1996).

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under DC 9203.  See Johnson v. Brown, 7 Vet. App. 95, 98 
(1994).

With lesser symptomatology such as to produce a severe 
impairment of social and industrial adaptability, the 
disability was rated at 70 percent.  Considerable impairment 
of social and industrial adaptability was rated as 50 percent 
disabling.  38 C.F.R. § 4.132, DC 9203.  Id.  

The criteria for the rating of psychiatric disabilities on 
and after November 7, 1996, are found in 38 C.F.R. § 4.130 
and are set out in a general rating formula for mental 
disorders.  Under that formula, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent evaluation.  38 C.F.R. 
§ 4.130, DC 9203, 9211.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Id.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 percent schedular evaluation.  Id.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) Scale is a 
measurement reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994); see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
A GAF score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  Id.

The record reflects that the veteran was hospitalized in 
August 1993 at a private facility, following an overdose of 
Darvocet, for treatment of a major depressive disorder and 
substance abuse, when the GAF was noted to be fair to poor, 
and also at a VA facility for treatment of an adjustment 
disorder with depressed mood, with assignment of a GAF of 48.  
Further VA hospitalization in September 2003 was for 
treatment of paranoid schizophrenia, in remission.  At that 
time, a GAF score of 70 was assigned.  

In connection with the veteran's claim for benefits from the 
Social Security Administration, he underwent a medical 
evaluation in September 1993.  Findings therefrom yielded 
diagnostic impressions of a depressive disorder, not 
otherwise specified; cocaine and alcohol abuse by history; 
and a possible paranoid thought disorder by history.  The 
highest level of functioning in the past year was noted to be 
fair.  Slight to moderate limitations were noted in the 
veteran's ability to follow simple instructions, perform 
repetitive tasks, interact with others, and to handle stress 
in a normal work setting.  

Disability benefits were thereafter awarded by the Social 
Security Administration on the basis of the following 
disorders:  Rule out schizoaffective disorder, history of 
substance abuse, and rule out anxiety disorder.  Such 
disablement was noted to have begun in June 1994.  

In August 1994, the veteran underwent an evaluation in 
connection with an unrelated claim for Workmen's Compensation 
benefits.  Such examination resulted in entry of multiple 
psychiatric diagnoses, including a schizoaffective disorder, 
adjustment disorder with mixed emotional features, somatoform 
pain disorder, and anxiety disorder.  Although no GAF score 
was assigned, the examiner found the psychiatric impairment 
to be in the moderate range.   

The veteran was hospitalized by VA in September and October 
1994 for treatment of a mood disorder, not otherwise 
specified.  He presented with suicidal ideation and 
depression.  A GAF score of 60 was assigned at the time of 
hospital discharge.  

The veteran was afforded a VA psychiatric examination in 
August 1996, findings from which culminated in entry of a 
diagnosis of schizophrenia.  His affect was moderately 
depressed and congruent, and there was no observed 
abnormality of thought, form, or content.  He was oriented to 
all three spheres and his memory for recent and remote events 
appeared intact.  In the opinion of the VA examiner, the 
veteran's employment difficulties were more the result of 
orthopedic limitations than those attributable to psychiatric 
disability.  

Further evaluation in connection with the veteran's claim for 
Workmen's Compensation benefits was undertaken in March 1997.  
Various psychiatric diagnoses were recorded, including a 
schizoaffective disorder.  No GAF score was assigned, but the 
examiner determined that there had been no change in the 
level of psychiatric disablement since the veteran was last 
evaluated.  

The veteran was hospitalized for a five-day period at a VA 
facility in December 1997 and January 1998 for treatment of a 
depressive disorder, not otherwise specified.  He presented 
with a history of homicidal ideations towards people in 
general, with complaints of depression, decreased sleep and 
appetite, and anhedonia.  Alcohol consumption was noted 
within the week prior to hospital discharge and his reported 
last use of cocaine was in October 1997.  Mental status 
evaluation showed the veteran to be well groomed with a 
linear thought process.  Paranoid ideations were present, 
with bouts of homicidal ideations.  Six out of nine 
depressive symptoms were identified.  No auditory 
hallucinations were present.  His affect was calm and flat 
and his speech was soft and monotone.  During his 
hospitalization, Haldol was utilized and, as a result of its 
use, his paranoid ideations were eliminated.  Further 
treatment was recommended post-discharge, but the veteran had 
no desire to be involved in a sober living environment.  A 
GAF score of 30 was assigned at hospital discharge.  

Several days thereafter, the veteran again presented for 
admission to a VA hospital stating that he was afraid that he 
would harm someone.  He refused to engage in any discussion 
regarding his drug use and declined to offer a urine sample 
for a urine toxicology screen.  The examining physician 
learned from other hospital staff that the veteran had been 
uncooperative during the preceding hospitalization and that 
such non-cooperation had led to an early discharge from the 
facility.  The physician noted that no psychotic symptoms 
were elicited or endorsed and no vegetative signs of major 
depression were in evidence.  Only vague statements of 
harming his lawyer were revealed, and when asked what help 
the veteran was seeking beyond that offered during his very 
recent hospitalization, he replied, "I guess nothing" and 
arose and exited the clinic.  The pertinent diagnoses were 
that of an adjustment disorder with depressed mood and of a 
history of cocaine dependence.  No further treatment was 
sought for specific psychiatric complaints in the remaining 
months of 1998 or early 1999, and when the veteran was 
evaluated in March 1999 for entry into a VA pain management 
program, an examining psychologist assigned a GAF score of 55 
based on the existence of a pain syndrome with both 
psychological and physical elements.  

On a VA psychiatric examination by a fee-basis examiner in 
May 1999, a diagnosis of schizophrenia, undifferentiated 
type, was set forth.  A GAF score of 55 was assigned, with 
there being noted to be moderate to serious psychiatric 
symptoms present.  

VA outpatient notes recorded in March 2002, prior to the 
effective date of the 100 percent evaluation later in March 
2002, reflect a GAF score of 40, based on diagnoses of 
alcohol and cocaine dependence, depression not otherwise 
specified, and a psychosis, not otherwise specified, that was 
mild in degree.  History offered by the veteran was to the 
effect that he had not ingested alcohol or cocaine since 
February 2002, with his last use of marijuana being five 
months prior thereto.  

Analysis of the foregoing indicates that there are multiple 
psychiatric diagnoses, other than the veteran's service-
connected schizoaffective disorder.  That notwithstanding, 
the evidence indicating the existence of an increased level 
of severity beyond that contemplated by the 50 percent 
evaluation already in effect prior to March 19, 2002, is 
outweighed by the evidence to the contrary.  The record as 
developed in August 1993 and following is to the effect that, 
while there was a suicidal gesture in or about August 1993, 
no indication of more than a considerable impairment of 
social and industrial adaptability at that time or thereafter 
is demonstrated on the basis of ongoing psychiatric 
evaluations by both VA and non-VA medical professionals.  
Evidence developed by the Social Security Administration and 
in connection with the veteran's claim for Workmen's 
Compensation is likewise inconsistent with the existence of 
more than a considerable impairment, and though the veteran 
was hospitalized in September and October 1994 for 
psychiatric reasons, his GAF at discharge was 60, which is 
not indicative of a level of impairment warranting the 
assignment of more than a 50 percent evaluation.  Evidence 
supporting entitlement is found in the report of VA 
hospitalization in late 1997, when a GAF score of 30 was 
assigned, indicating the existence of a serious impairment in 
various areas of functioning.  However, there is no 
indication from the evidence on file that the veteran 
continued to function at that level other than for the five-
day period in late 1997 and early 1998.  Records indicate 
that the veteran was unwilling to attempt sobriety or 
withdrawal from drug use, and though he again sought 
treatment several days following his hospital discharge in 
early 1998, he refused to be tested for substance abuse and 
it was not then shown that an active psychosis or vegetative 
signs of major depression were present.  He thereafter was 
found on more than one occasion to be functioning at a level 
represented by a GAF score of 55, and although a GAF of 40 
was assigned in March 2002, such was based on a variety of 
psychiatric diagnoses, including substance abuse, with the 
veteran's psychosis being specifically found to be not more 
than mild in degree.  

On the basis of the foregoing, it cannot reasonably be found 
that at any point in time during the period prior to March 
19, 2002, the veteran's schizoaffective disorder was 
productive of more than a considerable impairment of social 
and industrial adaptability.  Moreover, as of November 7, 
1996 (when the current criteria for rating mental disorders 
went into effect) and thereafter, the existence of more than 
occupational and social impairment with reduced reliability 
and productivity levels with such symptoms as a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships, is not shown.  Not more than a 50 percent 
schedular evaluation is for assignment at any time during the 
period prior to March 19, 2002.  

In further elaborating on the veteran's hospitalizations, the 
August 1993 admission was for a drug overdose and substance 
abuse was noted at that time.  The September 2003 
hospitalization was for paranoid schizophrenia but his GAF 
score at that time was 70, which is clearly not consistent 
with a rating in excess of 50 percent.  Carpenter, supra.  It 
is apparent that during the brief hospitalizations in 
December 1997 and January 1998 some psychotic symptoms were 
observed and a GAF score of 30 was reported at one point.  
However, psychotic symptoms resolved within 5 days with 
medication, alcohol and cocaine abuse were again noted during 
this time and the final diagnoses recorded following the 
second hospitalization were adjustment disorder with 
depressed mood and history of cocaine dependence rather than 
schizophrenia or a schizoaffective disorder.

It, too, is noted that the veteran has advanced a claim for 
an extraschedular evaluation of increased disability.  The 
Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  Here, the RO has determined that there 
is no basis for the assignment of an extraschedular rating 
and the undersigned concurs, based on the absence of a 
showing that the veteran's schizoaffective disorder, alone, 
results in a marked interference with employment or has 
necessitated frequent periods of hospitalization.  It is 
noted that the assigned 50 percent schedular evaluation is 
recognition by VA that the veteran's schizoaffective disorder 
significantly impacts his industrial capacity, although it 
does not signify the existence of a marked interference on 
employment.  It, too, is evident that the Social Security 
Administration has determined that the veteran is totally 
disabled, but that determination is based on various 
disorders, including those other than the veteran's service-
connected schizoaffective disorder.  It likewise is 
significant that no medical professional has determined that 
the disorder in question markedly interferes with his ability 
to work, and that while the record reflects several 
hospitalizations occurring from 1993 to 2002, it is not 
demonstrated that frequent periods of hospital care were 
required for treatment of the veteran's schizoaffective 
disorder during the aforementioned time frame.  Thus, a 
referral for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.   Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a preponderance of the evidence is against the assignment 
of more than a 50 percent schedular or extraschedular 
evaluation for a schizoaffective disorder prior to March 19, 
2002, the benefit of the doubt rule is not for application 
and the claim for the assignment of an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

A rating in excess of 50 percent for a schizoaffective 
disorder prior to March 19, 2002, is denied.  


REMAND

Pursuant to the holding in Manlincon v. West, 12 Vet. App. 
238 (1999), and in view of the veteran's timely filing of a 
notice of disagreement, the issue of his entitlement to an 
effective date earlier than June 22, 2004, for a grant of a 
TDIU, must be returned to the RO or AMC for issuance of a 
statement of the case.

Accordingly, this portion of the appeal is REMANDED for the 
following:

The AMC or RO must furnish to the veteran 
a statement of the case addressing the 
issue of his entitlement to an effective 
date earlier than June 22, 2004, for a 
TDIU.  The veteran is hereby notified 
that he can only perfect an appeal as to 
such matter by the filing a timely VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, within 60 days of the issuance 
of the statement of the case.  

The veteran need take no action until otherwise notified. The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of 
this remand is to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


